Appeal from award in workmen’s compensation. Claimant was employed as a cylinder feeder on a press machine in Hew York City. On May 18, 1942, he suffered an injury to his right hand on the machine which required the surgical amputation of four fingers. On May 11, 1943, an award was made for the injury and the case closed. Sixteen months after the accident, on September 15, 1943, he suffered an acute heart attack which has totally disabled him from that time. The diagnosis was angina pectoris, arterioscleratie heart disease and coronary sclerosis. The Workmen’s Compensation Board found this condition to be causally related to the accident of May 18, 1942, and a new award was made. The board had before it firmly expressed medical opinion associating the circulatory disturbances with the accident and the surgical treatment for the injury. Besides this, there appeared factually in the record testimony of the claimant that before the accident he had experienced no heart symptoms and that after the accident and while he was being treated for the injury he experienced heart palpitations and a pounding of the heart, and fellow employees after the accident noticed for the first time a change in his physical appearance and actions, a shortness of breath, and his difficulty in climbing stairs. Although there was strongly expressed medical opinion that there was no association between the accident and the heart condition, the board had before it substantial evidence both factual and in the expression of medical opinion of association, as a basis for its decision and award, which meets the test to be applied on this appeal. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present— Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.